United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                         May 27, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 03-60932


  CATHERINE ALDRIDGE, Administratix of the estate of Bonnie M.
   Stigger, for the use and benefit of the estate of Bonnie M.
   Stigger, and for the use and benefit of the wrongful death
            of Bonnie M. Stigger; CATHERINE ALDRIDGE,

                                                  Plaintiffs-Appellants,

                                   versus

 J. D. LEE; GEORGE D. MORGAN; BOYD P. GENTRY; NATIONAL HERITAGE
    REALTY, INC., formerly known as Southmark Heritage Corp.;
   EVERGREEN HEALTHCARE, INC.; GRANCARE LLC, formerly known as
  Grancare, Inc.; MARINER HEALTH CARE, INC., formerly known as
Mariner Post-Acute Network, Inc.; CHARLES W. FRANCIS; JOHN
   DOES, 1 Through 10; and Unidentified Entities 1 through 10;
        (as to Clinton Health and Rehabilitation Center),

                                                   Defendants-Appellees.


             Appeal from the United States District Court
               for the Southern District of Mississippi
                             (3:03-CV-124)


Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit

Judges.

PER CURIAM:*

      In the light of Gray v. Beverly Enterprises, Inc., 390 F.3d

400   (5th   Cir.   2004),   the   district   court’s   remand-denial     and




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissal of Charles W. Francis are VACATED; and this matter is

REMANDED to the district court for remand to state court.

                                          VACATED and REMANDED




                                2